Citation Nr: 1743539	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-28 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for history of renal cell carcinoma, status post right nephrectomy and end stage renal disease of the left kidney (claimed as left kidney 10 percent function) associated with herbicide exposure.

2. Entitlement to service connection for hypertension associated with herbicide exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran died in September 2016, while his appeal was pending on the claims of entitlement to service connection for a left kidney condition and hypertension due to herbicide exposure. 



CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to review the appeal. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in September 2016, while his appeal was pending on the claims of entitlement to service connection for a left kidney condition and hypertension due to herbicide exposure. 

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54   (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO of which the claim originated, which is listed on the first page of this decision. 


ORDER

The appeal is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


